Citation Nr: 1525144	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to May 1989 and December 1989 to February 1992, and service in the National Guard from August 2001 to January 2007.

This case comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In May 2014, the Veteran testified at a Board hearing at the RO.  In August 2014, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior remand, the Board requested that the AOJ contact both VA's Records Management Center (RMC) and the National Personnel Records Center (NPRC) and request any service treatment and personnel records pertaining to the Veteran from his service in the National Guard, and then obtain a medical opinion on whether the Veteran's diabetes mellitus type 2 was incurred in or aggravated by any verified period of active duty for training (ACDUTRA).  

While the AOJ contacted the RMC and received a negative reply, the AOJ did not contact the NPRC.  As the Veteran's service treatment and personnel records from the National Guard are critical to the case, the AOJ should also contact the NPRC, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file was returned to the examiner who conducted the March 2012 VA examination for an addendum.  As the Veteran's periods of ACDUTRA could not be verified, the examiner stated that the requested opinion could not be provided.  As the case is being remanded to attempt to obtain service treatment and personnel records, the claims file should once again be reviewed by the examiner.  Regardless of whether any period of ACDUTRA is verified, the examiner should be asked to address the Veteran's contention that while diabetes was suspected during a two-week period of ACDUTRA in 2005 or 2006, he was not placed on a diabetic diet and the diabetes worsened.  

Lastly, while not requested, the Board noted in the prior remand that the May 2013 addendum to the March 2012 VA examination report, as cited in the July 2013 supplemental statement of the case, was not in the claims file, the Veteran's Virtual VA electronic claims file, or the Veterans Benefits Management System paperless claims processing system.  Thus, it should be added to either paperless system.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the May 2013 addendum to the March 2012 VA examination report, as cited in the July 2013 supplemental statement of the case.

2.  Contact the NPRC and request any service treatment and personnel records pertaining to the Veteran from his service in the National Guard from August 2001 to January 2007.  Also request verification of his periods of ACDUTRA from January 2005 till his discharge in January 2007.  

3.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the March 2012 VA examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus type 2 was incurred in or aggravated (worsened beyond the natural progress of the disease) by any verified period of ACDUTRA.  The examiner should address the April 2006 service treatment record showing that the Veteran was found to have diabetes and any additional service treatment records obtained on remand.  Regardless of whether any period of ACDUTRA is verified, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus type 2 was aggravated by not being placed on a diabetic diet when diabetes was suspected during a two-week period of ACDUTRA in 2005 or 2006.  The examiner should provide a complete rationale for all conclusions.  If the examiner finds that further examination is needed, then schedule the Veteran for another examination and ask that examiner to provide the requested information.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

